 
Exhibit 10.13
 
OPTIONS MEDIA GROUP HOLDINGS, INC.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618


April 6, 2011


Mr. Scott Frohman
123 NW 13th Street, Suite 300
Boca Raton, FL 33432


Re:           Series E Preferred Stock


Dear Scott:


This letter (this “Amendment”) sets forth our understanding regarding the
amendments to that certain letter agreement dated August 11, 2010 (the “Letter
Agreement”) by and between you and Options Media Group Holdings, Inc., a Nevada
corporation (“OPMG”). The parties intend to amend the vesting schedule for the
Series E Preferred Stock of OPMG, as set forth in the Letter Agreement, to
include all software licenses (not just anti-virus software) sold by or on
behalf of PhoneGuard.


For $10.00 and other valuable consideration, the sufficiency of which you hereby
acknowledge, you hereby agree to the following:


1.  The Letter Agreement is hereby amended as follows.


The 675 shares of Series E Preferred Stock of OPMG delivered to you shall be
restricted and shall be subject to the following vesting schedule:


 (i)            39 shares of Series E Preferred Stock of OPMG for each 100,000
software licenses that are sold by PhoneGuard or its reseller(s), not to exceed
an aggregate of 1,000,000 software licenses.


 (ii)           193 shares of Series E Preferred Stock of OPMG upon the
aggregate sales of 1,000,000 software licenses by PhoneGuard or its reseller(s).


   (iii)           77 shares of Series E Preferred Stock of OPMG for each
100,000 software licenses that are sold by PhoneGuard or its reseller(s) over
1,000,000 software licenses.


To the extent that any and/or a partial amount of remaining shares are not fully
vested within five (5) years following the date of the Letter Agreement or the
earlier termination of your employment with OPMG, such unvested shares shall be
cancelled.


Any shares of common stock of OPMG received through a conversion of the Series E
Preferred Stock of OPMG shall be subject to the above vesting schedule;
provided, however, the number of shares shall be appropriately adjusted to
reflect the applicable conversion formula.
 
 
 

--------------------------------------------------------------------------------

 


By signing below, you hereby agree in writing to be bound by the terms of this
Agreement.


 

   
Yours very truly,
               
/s/ Steve Stowell
         
Steve Stowell
    Chief Financial Officer      
AGREED AND ACCEPTED:
          /s/ Scott Frohman    
Scott Frohman
   

 
 
 
 